Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 20, 2022

                                     No. 04-22-00663-CV

                                $16,370.00 U.S. CURRENCY,
                                          Appellant

                                               v.

                                       STATE of Texas,
                                          Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI14611
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
        Appellant Jorge Perez’s brief was due on December 16, 2022. See TEX. R. APP. P.
38.6(a). To date, Appellant has not filed the brief or a motion for extension of time to file the
brief.
        We ORDER Appellant to show cause in writing within FIFTEEN DAYS of the date of
this order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court